Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on November 28, 2022.

Status of Claims
Amendment of claims 1-3, 5, and 11-12 is acknowledged.
Claims 1-12 are currently pending and are the subject of this office action.
Claims 11-12 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2022.
Claims 1-10 are under examination.

Priority
The present application is a 371 of PCT/EP2019/059380 filed on 04/12/2019, and claims priority to foreign application EPO EP18382252.7 filed on 04/13/2018.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 103 (New Rejection not Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (WO 2017/015309, 01-2017).

For claims 1-2, Hsu teaches a method of administering and providing safe anesthesia to a subject comprising the administration of a composition comprising: an analgesic, a benzodiazepine, a barbiturate, an antihistamine or combinations thereof, wherein the analgesic can be an opioid kappa receptor agonist, and wherein the opioid kappa receptor agonist can be Salvinorin A or 2-methoxymethyl Salvinorin B (both of which anticipate the instant general formula (I)) and its ethoxymethyl and fluoroethoxymethy homologues. (see page 4, lines 25-30; page 5, line 20; page 8, line 27, page 9, lines 13-14; page 48, lines 6-7; page 52, lines 1-5, line 18 and line 27; see also claims 1-3, 6-7 and 38).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat, induct or maintain anesthesia comprising the administration of a composition comprising any opioid kappa receptor agonist, including Salvinorin A or Salvinorin B and a benzodiazepine as taught by Hsu, thus resulting in the practice of claims 1-2 with a reasonable expectation of success.

For claim 3, Hsu teaches that the benzodiazepine can be: bromazepam, clonazepam, etc. (see page 6, lie 14, through page 7, line 17), thus resulting in the practice of claim 3 with a reasonable expectation of success.

For claim 4, Hsu teaches that the composition can be in the form of oral, sublingual, intravenous, etc. formulations among others (see page 33, lines 6-9), thus resulting in the practice of claim 4 with a reasonable expectation of success.

For claims 5 and 7, Hsu teaches that the active ingredients can be administered in individual or separate dosage forms (see page 50, 11-12), thus resulting in the practice of claims 5 and 7 with a reasonable expectation of success.

For claim 6, Hsu does not explicitly teach if the combination is administered continuously or discontinuously.  However, Hsu teaches for example that the compositions can be administered intravenously (see page 48, lines 6-13) which requires a continuous administration of the composition, thus resulting in the practice of claim 6 with a reasonable expectation of success.

For claim 8, Hsu teaches for example that the compositions can be administered intravenously (see page 48, lines 6-13), thus resulting in the practice of claim 8 with a reasonable expectation of success.

For claim 9, Hsu does not teach the sequence of administration.  However, Hsu teaches that the mode of administration and dosage forms is closely related to the therapeutic amounts of the compounds or compositions which are desirable and efficacious for the given treatment application (see page 33, lines 3-5), as such the skilled in the art will choose the best mode of administration, including a sequence administration in order to achieve the best efficacy, thus resulting in the practice of claim 9 with a reasonable expectation of success.

For claim 10, Hsu teaches a daily dose of benzodiazepine most typically between 0,25 mg to 50 mg (see page 15, lines 15-17) and a daily dose of kappa receptor agonist from 0.25 mg to 50 mg (see page 17, lines 10-13), thus resulting in a kappa-opioid agonist/ benzodiazepine ratio of 200:1 to (50 / 0.25) to 1:200 (0.25 / 50), which overlaps with the instantly claimed range “of at least 6:1”.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 10 with a reasonable expectation of success

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
December 5, 2022.